In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Islip dated August 25, 2003, which, after a hearing, denied the petitioners’ application for a special use permit, the appeal is from a judgment of the Supreme Court, Suffolk County (Emerson, J.), dated April 26, 2004, which granted the petition, annulled the determination, and directed that the permit be issued.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly annulled the determination of the Planning Board of the Town of Islip which denied the petitioners’ application for a special use permit to operate a 24-hour convenience store and a corresponding reduction in the parking space requirement, since it was not supported by substantial evidence (see Matter of Holbrook v Assoc. Dev. Co. v McGowan, 261 AD2d 620 [1999]; Matter of Chernick v McGowan, 238 AD2d 586, 587 [1997]. Schmidt, J.P., Mastro, Rivera and Skelos, JJ., concur.